Citation Nr: 0631095	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  03-04 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from January 1984 until 
September 2000.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Washington, D.C.

Subsequent to the November 2001 rating action, the claims 
file has been transferred to the RO in Roanoke, Virginia.  


FINDING OF FACT

The competent evidence does not demonstrate that the 
veteran's currently diagnosed irritable bowel syndrome and 
sensitive gastrocolic reflex was causally related to active 
service.


CONCLUSION OF LAW

A gastrointestinal disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of an April 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  He was asked to provide pertinent evidence in his 
possession to VA.  Such notice did not inform the veteran as 
to the law pertaining to disability evaluations or effective 
dates.  However, because the instant decision denies the 
veteran's service connection claim, no disability evaluation 
or effective date will be assigned.  As such, there can be no 
possibility of any prejudice to the veteran.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  



Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA post 
service treatment and examination.  Additionally, the claims 
file contains lay statements from the veteran's friends and 
co-workers.  Moreover, the claims file contains the veteran's 
own statements in support of his claim, to include testimony 
provided at a May 2005 hearing before the undersigned.  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

The veteran is claiming entitlement to service connection for 
a gastrointestinal disability.  At the outset, the Board 
notes that the veteran had active service in the Southwest 
Asia theater of operations during the Persian Gulf War.  As 
such, the provisions of 38 C.F.R. § 3.317, pertaining to 
undiagnosed illnesses, apply.  
Specifically, under 38 C.F.R. § 3.317, a Persian Gulf veteran 
shall be service-connected for objective indications of 
qualifying chronic disability resulting from an illness 
manifested by one or more presumptive signs or symptoms that 
began during active military service and cannot be attributed 
to any known clinical diagnosis.  See 38 C.F.R. § 3.317.  

A qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness; medically unexplained 
chronic multi-symptom illnesses that are defined by a cluster 
of signs or symptoms such as chronic fatigue syndrome, 
fibromyalgia or irritable bowel syndrome; or any other 
illness that the Secretary determines warrants a presumption 
of service connection.  38 C.F.R. § 3.317.

For the purposes of 38 C.F.R. § 3.317, the term "medically 
unexplained chronic multi-symptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and had 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  

In addition, signs or symptoms which may be manifestations of 
undiagnosed illness or medically unexplained chronic multi 
symptom illness include, but are not limited to the 
following: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See 38 C.F.R. § 3.317(a)(6).  

In the present case, the evidence of record does not 
establish that the veteran's gastrointestinal disability 
constitutes a qualifying chronic disability under 38 C.F.R. 
§ 3.317.  Indeed, the veteran does not have an undiagnosed 
illness of the gastrointestinal system.  To the contrary, the 
competent evidence, to include VA examinations in May 2004 
and February 2006, show assessments of irritable bowel 
syndrome.  Moreover, there is no demonstration that such 
irritable bowel syndrome is a symptom of a medically 
unexplained chronic multi-symptom illness.  Therefore, the 
requirements for a grant of presumptive service connection 
under 38 C.F.R. § 3.317 have not been satisfied.  

Having ruled out service connection due to undiagnosed 
illness, the Board will now address the issue of direct 
service connection.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

As previously noted, VA examination in May 2004 and February 
2006 reflect diagnoses of irritable bowel syndrome.  A July 
2004 VA clinical report also indicated sensitive gastrocolic 
reflex.  Therefore, the Board finds that a current disability 
is established, satisfying the first element of a service 
connection claim.  

The Board will now consider the second element of a service 
connection claim, that of in-service incurrence.  In this 
regard, the service medical records show complaints of 
nausea, vomiting and diarrhea in May 1984.  The diagnosis was 
"acute gastrointestinal illness, enteritis."  He was seen 
again in October 1984 with similar symptoms.  Enteritis was 
again diagnosed.  

The service medical records again show complaints of nausea 
and vomiting in July 1985, but this was due to a head injury.  
Next, the veteran complained of vomiting and nausea in April 
1988.  At that time, he was believed to have a viral 
infection.  Nausea was further noted in a September 1988 in-
service treatment record, though the chief complaint at that 
time was arthritic pain in the legs.  

Also in service, an upper GI series performed in April 1989 
showed normal findings.  A periodic examination conducted in 
September 1992 was also normal.  

The service medical records next show complaints of nausea, 
vomiting and diarrhea in August 1997.  The diagnosis was 
acute gastroenteritis.  Nausea was further noted in a March 
1998 in-service treatment report.  Finally, an undated 
service medical record indicated the possibility that the 
veteran had diverticulitis.  

As described above, the in-service medical evidence reveals 
numerous complaints and treatment for gastrointestinal 
symptomatology including nausea, vomiting and diarrhea.  
However, such evidence does not establish that a chronic 
gastrointestinal disability was incurred in active service.  
Rather, each instance of treatment is found to relate to 
acute illness that later resolved.  Indeed, while the 
veteran's symptoms were similar in each instance of 
treatment, the cause of such symptoms varied.  For example, 
the veteran's complaints of nausea and vomiting in 1985 were 
associated with a head injury and his gastrointestinal 
complaints in April 1988 were associated with a transitory 
viral infection.  As the etiology of the veteran's stomach 
complaints changed throughout service, it cannot be found 
that such symptoms were manifestations of a single, chronic 
gastrointestinal disability.  

In finding that the service medical records fail to show a 
chronic gastrointestinal disability, the Board also relies on 
the fact that there were long gaps between treatment and 
diagnoses in service.  For example, following an assessment 
of enteritis in 1984, no further diagnoses follow until 1997, 
well over a decade later.  Moreover, an upper GI series 
performed in April 1989 was normal, as was a September 1992 
examination.  Such normal findings in between the dates of 
treatment for gastrointestinal symptomatology strongly 
suggests that such symptoms arose from independent acute 
illnesses rather than from a chronic disability.  Finally, 
the veteran's gastroenteritis in 1997 was noted to be 
"acute," rather than chronic.    

For all the reasons discussed above, the service medical 
records do not establish the existence of a chronic 
gastrointestinal disability.  However, this does not preclude 
a grant of service connection.  Indeed, service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  However, the 
post-service evidence does not lead to the conclusion that 
the veteran's currently diagnosed irritable bowel syndrome 
was incurred in active service, as will be explained below.  

The post-service records show that, upon VA examination in 
October 2000, one month following discharge, an upper GI 
series was normal.  The veteran raised no gastrointestinal 
complaints at that time.  Moreover, VA outpatient treatment 
reports dated in 2001 showed a soft and nontender abdomen, 
with no masses or organomegaly.  Again, gastrointestinal 
complaints were not raised in these treatment reports.  In 
fact in an April 2001 VA record, the veteran denied 
gastrointestinal pain, nausea, vomiting, diarrhea, melena or 
bleeding.  

VA outpatient treatment records dated in 2002 and 2003 show 
that the veteran was taking prescription medication for upset 
stomach and indigestion.  However, these records do not show 
complaints or treatment relating to a gastrointestinal 
disability.  Indeed, it is not until April 2004 that the 
veteran raised complaints of stomach pain.  The assessment at 
that time was suspected diverticulitis.  Diagnostic tests 
were performed in June 2004 and the veteran was diagnosed 
with irritable bowel syndrome and sensitive gastrocolic 
reflex, as noted in a July 2004 VA clinical record.  A May 
2004 VA examination also contained a diagnosis of irritable 
bowel syndrome.  

In sum, the post-service medical records do not show 
treatment referable to a gastrointestinal disability until 
2004, four years after the veteran's separation from service.  
Indeed, the veteran's current gastrointestinal disability was 
not diagnosed until 2004, 4 years following discharge from 
active duty.  In the absence of demonstration of continuity 
of symptomatology since service, this is too remote from 
service to be reasonably related to service.  Moreover, no 
competent evidence of record finds otherwise.  In this 
regard, a VA examiner reviewed the claims file in February 
2006 and observed that the service medical records showed a 
finding of diverticulitis.  However, the examiner noted that 
subsequent examinations, including a colonoscopy, failed to 
reveal any diverticular disease.  He explained that 
diverticulitis should not disappear unless surgically 
corrected.  Therefore, the VA examiner was unable to state 
with any certainty that the veteran's current 
gastrointestinal problems of irritable bowel syndrome and 
acid reflux originated during his period of active duty.  

As discussed above, the VA examiner in February 2006 could 
not find, based on the evidence of record, that the veteran's 
currently diagnosed gastrointestinal disability was casually 
related to active service.  Moreover, no other competent 
evidence finds such a causal relationship.  

The Board acknowledges the veteran's testimony provided at a 
May 2005 hearing before the undersigned.  At that time, the 
veteran stated that his gastrointestinal problems arose in 
service.  (Transcript "T," at 3.)  He added that, following 
service, he continued to have symptoms such as diarrhea.  (T. 
at 4.)  The veteran commented that he had been exposed to 
chemicals during his time in the Persian Gulf.  

While the veteran believes that his currently diagnosed 
gastrointestinal disability resulted from his service in the 
Persian Gulf, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board acknowledges lay statements from the veteran's 
friends and acquaintances received in 2004.  Such statements 
indicate that the veteran presently suffers from stomach 
problems.  Furthermore, in a May 2004 communication written 
by an Army Administrative Technician, it was noted that the 
veteran had gastrointestinal problems at the time he was 
undergoing his medical board process for separation from 
service.  Such evidence does not substantiate the veteran's 
claim here.  Indeed, the fact of in-service and current 
gastrointestinal problems has already been established.  
However, the lay statements are not probative as to the issue 
of causation.  See Espiritu, 2 Vet. App. 492, 494-95.  
Without competent evidence showing that the current 
gastrointestinal disability is causally related to the 
intermittent in-service complaints, the claim must fail.  

In conclusion, the evidence of record fails to establish that 
the veteran's currently diagnosed irritable bowel syndrome 
and sensitive gastrocolic reflex was causally related to 
active service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a gastrointestinal disability is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


